DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the Information Disclosure Statement filed June 23, 2022, for the 16/627,054 application, which is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022, was filed after the mailing date of the Notice of Allowance on May 5, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

    PNG
    media_image1.png
    93
    118
    media_image1.png
    Greyscale
Reference 2 in the Non-Patent Literature Documents asserts that the invention lacks inventiveness due to the teaching of Reference 1 in the same.  In particular, Reference 2 states “[c]ompound 1 of [Findik et al] falls in the scope of formula (I) of Claim 1, while compound 8 falls in the scope of formula (III) of Claim 1.”  The first clause of the previous statement appears to be incorrect.  The compound in question is 
Note that in claim 1, if R2 is hydrogen, which is clearly the case in the formula above,  then R1 is independently methyl (-CH3) or ethyl (-CH2CH3) and R3 is independently hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3).  R1 is clearly methyl (-CH3).  However, R3 is -H and not any of hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3).  Consequently, as previously stated, the assertion of Reference 2 concerning Reference 1 is incorrect, and the claims are inventive over said reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
July 2, 2022